NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



DENNIS JEROME CALLOWAY,                      )
DOC# 144946,                                 )
                                             )
             Appellant,                      )
                                             )
v.                                           )
                                             )   Case Nos. 2D17-3096
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed February 16, 2018.

Appeal from the Circuit Court for Pinellas
County; William H. Burgess, III, Judge.

Dennis Jerome Calloway, pro se.




PER CURIAM.


             Affirmed.



VILLANTI, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.